                    Case 4:15-cr-00064-WTM-CLR Document 70 Filed 08/10/20 Page 1 of 5

GAS 245D         (Rev. 09/11) Judgment in a Criminal Case for Revocations




                                         United States District Court
                                                              Southern District of Georgia
                                                                    Savannah Division

              UNITED STATES OF AMERICA                                             JUDGMENT IN A CRIMINAL CASE
                                  V.
                                                                                   (For Revocation of Probation or Supervised Release)
                       David Nolan Evans
                                                                                   Case Number:              4:15CR00064-1

                                                                                   USM Number:               19297-021

                                                                                   Jeffrey L. Arnolt^
                                                                                   Defendant's Attorney
THE DEFENDANT:

□ admitted guilt to violation of condition(s)                                                         of the term of supervision.

IE was found in violation of mandatory and special conditions after denial of guilt.

The defendant is adjudicated guilty of these offenses:

   Violation Number               Nature of Violation                                                                     Violation Ended


                                 The defendant failed to refrain from unlawful use of a controlled substance              February 3, 2020
                                 (mandatory condition).
                                 The defendant failed to refrain from unlawful use of a controlled substance              June 10,2020
                                  (mandatory condition).

                                   See Page 2 for Additional Violations
           The defendant is sentenced as provided in pages 3 through 5 of this judgment. The sentence is imposed pursuant to the Sentencing
Reform Act of 1984.

IE The Court makes no fmding as to Violation Number 4 and that violation is discharged.

          It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay
restitution, the defendant must notify the Court and United States Attorney of material changes in economic circumstances.

                                                                            August 4. 2020
Last Four Digits of Defendant's Soc. Sec: 7700                              Date of imposition ofJudgment




Defendant's Year of Birth:     1974
                                                                            Signature of Judge


City and State of Defendant's Residence:
                                                                            William T. Moore, Jr.
Savannah. Georgia                                                           Judge, U.S. District Court
                                                                            Name and Title of Judge



                                                                            Date
                Case 4:15-cr-00064-WTM-CLR Document 70 Filed 08/10/20 Page 2 of 5
 GAS 245D       (Rev. 09/11) Judgment in a Criminal Case for Revocations


                                                                                                       Judgment— Page 2 of5
 DEFENDANT:            David Nolan Evans
 CASE NUMBER:          4;15CR00064-1




                                                  ADDITIONAL VIOLATIONS

                                                                                                        Violation

Violation Number             Nature of Violation                                                        Concluded

        3                    The defendant had contact with someone under the age of 18 without the     February 3, 2020
                             accompaniment of a responsible adult(approved by the probation officer)
                             who was aware ofthe defendant's background and current offense(special
                             condition).
                     Case 4:15-cr-00064-WTM-CLR Document 70 Filed 08/10/20 Page 3 of 5
GAS 245D             (Rev. 09/11)Judgment in a Criminal Case for Revocations


                                                                                                                   Judgment— Page 3of5
DEFENDANT:                  David Nolan Evans
CASE NUMBER:                4:15CR00064-1



                                                                 IMPRISONMENT


          The defendant is hereby committed to the custody ofthe United States Bureau of Prisons to be imprisoned for a
          total term of:     12 months.




            The Court makes the following recommendations to the Bureau of Prisons:
            It is recommended that the defendant be given credit for all time served since his arrest for the instant violation on       June
            24, 2020.




     Kl     The defendant is remanded to the custody ofthe United States Marshal.

     □      The defendant shall surrender to the United States Marshal for this district:

          □     at                                  □         a.m.     □       p.m. on
          □      as notified by the United States Marshal.

     □      The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
          □     before 2 p.m. on                                                 .
          □      as notified by the United States Marshal.
          □      as notified by the Probation or Pretrial Services Office.


                                                                         RETURN

I have executed this judgment as follows:




          Defendant delivered on                                                              to

at                                                       , with a certified copy of this judgment.


                                                                                                        UNITED STATES MARSHAL




                                                                                     By
                                                                                                     DEPUTY UNITED STATES MARSHAL
                    Case 4:15-cr-00064-WTM-CLR Document 70 Filed 08/10/20 Page 4 of 5
GAS 245D            (Rev.09/11) Judgment in a Criminal Case for Revocations


                                                                                                                   Judgment— Page 4 of5
DEFENDANT:                 David Nolan Evans
CASE NUMBER;               4:15CR00064-1



                                                              SUPERVISED RELEASE
upon release from imprisonment, the defendant shall be on supervised release for a term of: 12 months.

The defendant must report to the probation office in the district to which the defendant is released within 72 hours ofrelease from
the custody ofthe Bureau ofPrisons.
The defendant shall not commit another federal, state or local crime.
The defendant shall not unlawfully possess a controlled substance. The defendant shall refrain from any unlawful use of a controlled
substance. The defendant shall submit to one drug test within 15 days ofrelease from imprisonment and at least two periodic drug tests
thereafter, as determined by the court.
Q        The above drug testing condition is suspended, based on the court's determination that the defendant poses a low risk of
         future substance abuse. (Check ifapplicable.)
lEI      The defendant shall not possess a fu*earm, ammunition, destructive device, or any other dangerous weapon. (Check ifapplicable.)
13       The defendant shall cooperate in the collection of DNA as directed by the probation officer. (Check ifapplicable.)
         The defendant shall comply with the requirements ofthe Sex Offender Registration and Notification Act(42 U.S.C. § 16901, et
□        seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she
         resides, works, is a student, or was convicted of a qualifying offense. (Check ifapplicable.)
□        The defendant shall participate in an approved program for domestic violence. (Check ifapplicable.)
           If this judgment imposes a fine or restitution, it is a condition of supervised release that the defendant pay in accordance with the
Schedule of Payments sheet of this judgment.
           The defendant must comply with the standard conditions that have been adopted by this court as well as with any additional
conditions on the attached page.

                                         STANDARD CONDITIONS OF SUPERVISION
    1)   the defendant shall not leave the judicial district without the permission of the court or probation officer;
  2)     the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer;
  3)     the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;
  4)     the defendant shall support his or her dependents and meet other family responsibilities;
  5)     the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other
         acceptable reasons;
  6)     the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;
  7)     the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any
         controlled substance or any paraphernalia related to any controlled substances, except as prescribed by a physician;
  8)     the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;
  9)     the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of
         a felony, unless granted permission to do so by the probation officer;
 10)     the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation of
         any contraband observed in plain view of the probation officer;
 11)     the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement officer;
 12)     the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the
         permission of the court; and
 13)     as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant's criminal
         record or personal history or characteristics and shall permit the probation officer to make such notifications and to confirm the
         defendant's compliance with such notification requirement.

 14)     any possession, use, or attempted use of any device to impede or evade drug testing shall be a violation of supervised release.
  GAS 245D          Case    4:15-cr-00064-WTM-CLR
                    (Rev. 09/11)                                       Document 70 Filed 08/10/20 Page 5 of 5
                                Judgment in a Criminal Case for Revocations


                                                                                                                 Judgment— Page 5 of5
  DEFENDANT:               David Nolan Evans
  CASE NUMBER:             4:15CR00064-1



                                      SPECIAL CONDITIONS OF SUPERVISION

       1. The defendant shall participate in a program of testing for drug and alcohol abuse. Further, the defendant shall not tamper
           with any testing procedure.

       2. The defendant shall participate in a program oftreatment for drug and alcohol abuse. The costs oftreatment shall be paid by
          the defendant in an amount to be determined by the probation officer, based on ability to pay or availability of third-party
           payment.

       3. The defendant shall attend and participate in a sex offender treatment program. The defendant shall abide by all rules,
          requirements, and conditions of the treatment program, to include random polygraph examinations. The costs of treatment
          shall be paid by the defendant in an amount to be determined by the probation officer, based on ability to pay or availability
          ofthird-party payment.

       4. The defendant shall not possess, access, subscribe to, or view any videos, magazines, literature, photographs, images,
          drawings, video games, or Internet web sites depicting children or adults in the nude and/or engaged in sexual activity.

       5. The defendant shall not have contact with anyone under the age of 18 unless accompanied by a responsible adult(approved
          by the probation officer) who is aware of the defendant's background and current offense. Contact is defined as person-to-
          person, over the telephone, through the mail, over the Internet, and third-party contact

       6. Upon release from custody, the defendant shall register with the appropriate sexual offender registry, federal, state, and local,
           as required by law,

       7. The defendant shall submit his or her person, property, house, residence, office, papers, vehicle, computers(as defined in 18
          U.S.C.§ 1030(e)(1)), or other electronic communications or data storage devices or media,to a search conducted by the United
          States Probation Officer at a reasonable time and in a reasonable manner, based upon reasonable suspicion of contraband or
          evidence of a violation of a condition of release; failure to submit to a search may be grounds for revocation. The defendant
          shall warn any other occupants that the premises may be subject to searches pursuant to this condition.



                                                      ACKNOWLEDGMENT

Upon finding of a violation of probation or supervised release, 1 understand that the court may(1)revoke supervision,(2)extend the term of
supervision, and-or(3) modify the conditions of supervision.

These conditions have been read to me. 1 fully understand the conditions and have been provided a copy ofthem.




  (Signed)
                 Defendant                                                        Date




                 U.S. Probation Officer/Designated Witness                        Date
